DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claims 18 and 20.  The phrase “at least one pressure medium actuated brake cylinder” is indefinite.  It is unclear whether the at least one brake cylinder in claim 18 is intended to the same or different from the at least one brake cylinder of claim 17.   A similar issue exists in claim 20.  A similar issue also exists with respect to the recitation of “a pressure sink” in claim 20 which was previously recited in claim 17.
Re: claim 20.  The phrase “the electromagnetic pilot control valve” lacks proper antecedent basis in the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-102010007407 (DE’407) in view of JP-62167965 (JP’965) and WO-2013008010 (WO’010).
Re: claims 12, 13, 16, 17, 19, and 22.  DE’407 shows in figure  diaphragm valve (14a, 14b) having at least the following:

a) a diaphragm (18a, 18b), which is held in or on a valve housing (21) via a radially outer edge bead (or radially outer portion adjacent the housing 21) and interacts with a diaphragm valve seat (28a, 28b),
b) a first control chamber (26a, 26b), which is delimited by a first surface (46a,
46b), facing away from the diaphragm valve seat (28a, 28b), of the diaphragm (18a, 18b) and is able to be loaded and relieved of load by pressure medium, wherein, when 
c) a second control chamber (in the area of 23, in the area of 24), which is delimited by a second surface,
facing away from the first surface (46a, 46b), of the diaphragm (18a, 18b) and is able to be loaded and relieved of load by pressure medium and surrounds the diaphragm valve seat (28a, 28b), wherein, when the second control chamber (in the area of 23, in the area of 24) is loaded by pressure medium, the diaphragm (18a, 18b) has the tendency to lift off from the diaphragm valve seat (28a, 28b) and in the process the second control chamber (50a, 50b) is connected to a pressure medium flow channel (42a, 42b), on which the diaphragm valve seat (28a, 28b) is formed at an end side, wherein
d) the pressure medium flow channel (42a, 42b), the diaphragm valve seat (28a,
28b) and the diaphragm (18a, 18b) are arranged in a manner coaxial with one another with respect to an axial direction, characterized in that
  e) an inner diameter of the pressure medium channel (42a, 42b) is certain amount, and
f) the Shore hardness of the diaphragm (18a, 18b) is a certain amount, and
g) the smallest thickness of the diaphragm (18a, 18b) in a central
region (40a, 40b) of the diaphragm (18a, 18b), which central region, as seen in relation to a radial direction perpendicular to the axial direction, is situated within the diaphragm valve seat (28a, 28b), is at least a certain percentage of the inner diameter of the pressure medium channel, but is silent with regards to the diaphragm being elastomeric, is silent with regards to the particular pressure medium channel inner diameter amount, 
	WO’010 teaches in lines 18-19 of pg. 2 the use of a valve member 1 in the form of a diaphragm as shown in figure 13 being an elastomer and teaches in lines 2-5 of pg. 5 the use of a diaphragm having a Shore hardness of at least 40 Shore A.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the diaphragm of DE’407 to have been elastomeric with a Shore hardness of at least 40 Shore A, in view of the teachings of WO’010, in order to provide a valve diaphragm that is both sufficiently flexible and also structurally sound to help effectively control fluid flow by selectively opening and closing a pressure medium flow channel.
	JP’965 teaches in the industrial application section of the English abstract the task of designing a rubber-like valve diaphragm such that it has the right thickness in its central region and also sufficient rigidity such that it does not require a support plate which is similar to the purpose of the design of the diaphragm of the instant invention as explained in paragraph [0011] of the instant published application.  Also, Examiner notes that the claimed elements in figure 2c of DE’407 appear to be the same as elements in figure 2c of the instant invention.
	With regards to the particular inner diameter pressure medium channel range, Shore hardness range, and percentage range of the diaphragm thickness with respect to the pressure medium channel inner diameter, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the In re Aller, 105 USPQ 233 (CCPA 1955).   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the thickness range, the hardness range and the thickness relative to the channel diameter range of DE’407, as modified, to have been as claimed, in view of the teachings of JP’965 and the In re Aller case law, in order to provide a diaphragm that has both sufficient flexibility and rigidity without the need of additional accessories such as a costly support plate to provide a means of selectively opening and closing the pressure medium channel for effective fluid flow control.    
	With regards to claims 17 and 22  DE’407 discusses in the English abstract the valve arrangement for controlling a fluid pressure in a pressure medium actuated and slip regulated brake system and shows in figure 2a wherein the holding or inlet diaphragm valve on the left, in an open position, passes pressure medium through into the at least one brake cylinder and in a closed position in figure 2b  prevents pressure medium being fed into the at least one cylinder 6, wherein the outlet diaphragm valve on the right in an open position shown in figure 2b connects the at least one brake cylinder 6 to a pressure sink 27a, 27b and in a closed position shown in figure 2a blocks the connection between the at least one brake cylinder and the pressure sink and includes the use of two electromagnetic pilot control valves 15a, 15b.

	Re: claim 15.  DE’407, as modified, teaches in paragraph [0022] of the English machine translation of DE’407 that the pressure medium is formed by compressed air i.e. pneumatic pressure medium.
	Re: claim 18.  DE’407, as modified, teaches in figure 2c of DE’407 the limitation wherein the first control chamber 26a of the holding or inlet diaphragm valve is connected to an output of an electromagnetic pilot control valve 15a which forms an inlet pilot control valve and in that the second control chamber shown in the area of 23 of the holding or inlet diaphragm valve is connected to a pneumatic channel of a service brake valve which is connected to element 23 and the pressure medium flow channel 42a of the holding or inlet diaphragm valve is connected to at least one pressure medium actuated brake cylinder 6 as best understood.
	Re: claim 20.  DE’407, as modified, teaches in figure 2c of DE’407 wherein the first control chamber 26b of the outlet diaphragm valve is connected to an output of the electromagnetic pilot control valve 15b which forms an outlet pilot control valve and in that the second control chamber shown in the area of 24 of the outlet diaphragm valve is connected to at least one pressure medium actuated brake cylinder 6 and the pressure medium flow channel of the outlet diaphragm valve is connected to a pressure sink 27a, 27b or to a pressure medium reservoir.
	Re: claim 21.  DE’407, as modified, teaches in figure 2c of DE’407 wherein each of the two electromagnetic pilot control valves 15a, 15b has a magnet coil 19a and .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patents: US 5733018 to Goebels, JP-11157432, JP-1148931, JP-8268255, and EP-0154214 teach the use of similar diaphragm valve assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





mmb
October 23, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657